1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ERIC FELIX, an individual, on behalf of             ) Case No.: 1:19-cv-312- AWI JLT
     himself and others similarly situated,              )
12                                                       ) ORDER AFTER NOTICE OF CLASS
                     Plaintiff,                          ) SETTLEMENT
13                                                       )
             v.                                          )
14                                                       )
     WM. BOLTHOUSE FARMS, INC.,                          )
15                                                       )
                     Defendant.                          )
16                                                       )

17           On September 10, 2019, the parties filed a “Joint Notice of Settlement.” (Doc. 23) The parties

18   informed the Court that they were “in the process of negotiating a long-form settlement agreement,”

19   and “Plaintiff anticipates filing a motion for preliminary approval of class action settlement within 30

20   to 60 days.” (Id. at 3)

21           Motions for preliminary and final approval of the class settlement must include information for

22   the court to “determine whether the proposed settlement is fundamentally fair, adequate, and

23   reasonable.” See Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003); see also Fed. R. Civ. P.

24   23(e)(2). The Ninth Circuit identified several factors to determine whether a proposed settlement

25   agreement meets these standards, including:

26           the strength of plaintiff’s case; the risk, expense, complexity, and likely duration of
             further litigation; the risk of maintaining class action status throughout the trial; the
27           amount offered in settlement; the extent of discovery completed, and the stage of the
             proceedings; the experience and views of counsel; the presence of a governmental
28           participant; and the reaction of the class members to the proposed settlement.

                                                          1
1    Staton, 327 F.3d at 959 (citation omitted). The parties are informed that each of these factors will be

2    considered by the Court in reviewing the proposed settlement terms. Failure to address these factors

3    may delay resolution of the action or result in the denial approval being denied.

4                                          PRELIMINARY APPROVAL

5    A.      Litigation and Settlement Class Definitions

6            As an initial matter, parties seeking preliminary approval should address whether the Court

7    certified a litigation class. If a litigation class was certified, the parties should address identify any

8    differences between the class defined by the Court and the proposed settlement class.

9            If a class was not certified, the parties must address whether the proposed settlement class

10   satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, including:

11           (1) the class is so numerous that joinder of all members is impracticable; (2) there are
             questions of law or fact common to the class; (3) the claims or defenses of the
12           representative parties are typical of the claims or defenses of the class; and (4) the
             representative parties will fairly and adequately protect the interests of the class.
13
14   Fed. R. Civ. P. 23(a). Further, the parties must demonstrate the proposed class is maintainable under

15   one or more of the three alternatives set forth in Rule 23(b). Narouz v. Charter Communs., LLC, 591

16   F.3d 1261, 1266 (9th Cir. 2010)

17   B.      Settlement Administration

18           The parties should identify the proposed settlement administrator and the anticipated duties of

19   the settlement administrator. The parties should also identify the anticipated administration cost, the

20   reasonableness of these costs, and who will be responsible if the claims administration costs exceed the

21   amount preliminarily approved. Prior to the hearing for final approval, the settlement administrator

22   shall file a declaration of due diligence, setting forth its compliance with its obligations under the

23   settlement agreement, and addressing the costs incurred.

24   C.      Proposed Class Notice

25           The parties should ensure the proposed class notice is easily understandable, considering any

26   concerns about the education level or language needs of class members. The proposed notice must

27   identify the nature of the action, the class definition approved by the Court, the claims and issues to be

28   resolved, how a class member may be excluded from the class, the time and method to opt-out of the

                                                           2
1    class, applicable deadlines, and the binding effect of a class judgment. The parties should also inform

2    class members that they may enter an appearance through an attorney, contact information for

3    plaintiffs’ counsel and the settlement administrator.

4           If the parties intend to issue any language translation of the Notice, they are reminded that this

5    Court requires a declaration that the Notice was translated by a certified court interpreter, asserting the

6    translation is an accurate translation of the Court-approved English version of the Notice.

7    D.     Attorney Fees and Costs

8           Although the Court will not approve a request for attorneys’ fees until the final approval

9    hearing, class counsel should include information about the fees they intend to request—and the

10   lodestar calculation— through preparation of the motion for preliminary approval. See Fischer v.

11   SJB-P.D., Inc., 214 F.3d 1115, 1119 (9th 2000) (the party seeking fees bears the burden of showing the

12   fees and costs were reasonably necessary to achieve the results obtained). In addition, counsel should

13   state whether they seek payment of costs and expenses, including expert fees, and the total amount.

14   E.     Class Representative Incentive Awards

15          Parties seeking incentive awards should include evidence supporting the requested awards in the

16   motion for preliminary approval, including declarations from the class representatives identifying:

17   actions taken on behalf of the class, time expended by the class representatives on this action, and any

18   fears of workplace retaliation. Class counsel should also compare the requested award to the average

19   anticipated by class members.

20                                             FINAL APPROVAL

21   A.     Class Members’ Responses

22          The motion for final approval should include information about the number of undeliverable

23   class notices and claim packets, the number of class members who submitted valid claims, and the

24   number of class members who elected to opt out of the settlement class. In addition, the motion for

25   final approval should identify the number of objections made to the proposed settlement, if any, and

26   specifically address such objections.

27   B.     Attorneys Fees and Costs

28          Requests for approval of attorneys’ fees must include detailed lodestar information, even when

                                                          3
1    the requested amount is based on a percentage of the common fund. Declarations of class counsel as to

2    the number of hours spent on various categories of activities related to the action by each individual,

3    together with hourly billing rate information may be sufficient, provided the declarations are adequately

4    detailed. However, counsel should be prepared to submit copies of billing records at the Court’s order.

5    C.      Comparable Class Settlements

6            Lead class counsel should provide the following information for at least one comparable class

7    action settlement (i.e., a settlement involving the same or similar clients, claims, and/or issues):

8            1.     The total settlement fund, the number of class members, the number of class members to

9                   whom notice was sent, the method(s) of notice, the number or percentage of claim forms

10                  submitted, the average recovery per class member or claimant, the administrative costs,

11                  and the attorneys’ fees and costs.

12           2.     Where class members are entitled to non-monetary relief, such as discount coupons or

13                  debit cards or similar instruments, the number of class members availing themselves of

14                  such relief and the aggregate value redeemed by the class members and/or by any

15                  assignees or transferees of the class members’ interests.

16   Counsel should summarize this information in easy-to-read format that allows for quick comparisons

17   with other cases.

18                                                CONCLUSION

19           Based upon the filing of the Joint Notice of Settlement (Doc. 23) the Court ORDERS:

20           1.     Plaintiff SHALL file a motion for preliminary approval of class settlement that

21                  substantively complies with the foregoing guidelines no later than November 8, 2019;

22           2.     All other pending deadlines, conferences, hearings, and trial dates are VACATED.

23   Plaintiff is advised that failure to comply with this order may result in the Court imposing

24   sanctions, including the dismissal of the action.

25
26   IT IS SO ORDERED.

27        Dated:   September 13, 2019                           /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE


                                                          4
